 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                 No. 2:97-CR-00178-MCE
12                   Plaintiff,
13          v.                                 ORDER
14   KENNETH ROBINSON,
15                   Defendant.
16

17         Defendant’s Motion to Expunge Restitution (ECF No. 299) is DENIED.

18         IT IS SO ORDERED.

19   Dated: June 4, 2019

20
21
22
23
24
25
26
27
28
                                              1
